On petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The case is transferred to the appellate docket and set for oral argument on May 13, 1957, upon the following terms:
1. The writ of certiorari is limited to the question whether, in the circumstances of this case, the state court proceedings to settle the trial transcript, upon which petitioner’s automatic appeal from his conviction was necessarily heard by the Supreme Court of the State of California, in which trial court proceedings petitioner allegedly was not represented in person or by counsel designated by the state court in his behalf, resulted in denying petitioner due process of law, within the meaning of the Fourteenth Amendment to the Constitution of the United States.
2. Appearances upon the writ of certiorari will be confined to counsel for the respective parties, and their argu*929ment will be limited to the single question indicated above.
George T. Davis for petitioner. Edmund G. Brown, Attorney General of California, and Clarence A. Linn, Assistant Attorney General, for respondent.
3. The brief for the petitioner will be served and filed on or before April 24, 1957. The brief for the respondent will be served and filed on or before May 10, 1957. The petitioner may file a reply brief within one week after the oral argument.
The Chief Justice took no part in the consideration or decision of this application.